Citation Nr: 0701723	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residual scars of a gunshot wound to the left 
thigh.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic peripheral neuropathy of the left 
femoral cutaneous nerve.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1961 to May 1964, 
and from April 1965 to April 1968.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO).


FINDINGS OF FACT

1.  The veteran's residual scars of a gunshot wound to the 
left thigh are manifested by pain and numbness.

2.  The veteran's peripheral neuropathy of the left femoral 
cutaneous nerve is manifested by pain, swelling, numbness, 
and weakened movement.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service-connected residual scars of 
a gunshot wound to the left thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's service-connected peripheral 
neuropathy of the left femoral cutaneous nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8529 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in April 2004 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in April 2006.  See 38 C.F.R. § 3.159(b)(1); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations were 
provided to the veteran in connection with his claims.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claims, because the appeal of 
these issues is based on the assignment of initial 
evaluations following initial awards of service connection 
for residuals of a gun shot wound to the left thigh and 
post-traumatic peripheral neuropathy of the left cutaneous 
nerve.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial ratings were assigned 
and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson, 12 Vet. 
App. at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial ratings, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for post-traumatic peripheral neuropathy 
on the L2-L3 distribution of the left femoral cutaneous nerve 
associated with residuals, scars, gunshot wound, left thigh, 
was granted by a June 2004 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code 8529, effective December 17, 2003.  The June 2004 rating 
decision also granted service connection for residuals, 
scars, gunshot wound, left thigh, and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, effective December 17, 2003.  Subsequently, a June 
2005 rating decision assigned a 10 percent evaluation for 
residuals, scars, gunshot wound, left thigh, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, effective December 17, 2003.

The veteran's service medical records show that he was 
treated for a gunshot wound of the left thigh in June 1966.  
On x-ray examination the veteran's left femur was within 
normal limits.  The diagnosis was gunshot wound, open, of 
left thigh, no artery or nerve involvement.  The veteran's 
March 1968 separation medical examination report indicated 
that he had abnormal lower extremities.

After separation from military service, an April 2004 VA 
neurological disorders examination report stated that the 
veteran sustained a gunshot wound to the left thigh in 1966.  
The veteran had a "huge entry and exit mark and two scars on 
his left thigh."  He complained of pain and numbness on the 
left thigh area "off and on" since the injury.  The veteran 
reported that his daily activities and routine aggravated the 
symptoms.  He did not have dysesthesia or burning pain.

On neurological examination, atrophy was noted on the left 
anterolateral aspect of the left thigh and swelling was noted 
above the knee.  The scar areas were tender on palpation and 
the veteran's motor strength was 5 out of 5 "all over."  
Deep tendon reflexes were "2+" and symmetrical on knee 
jerks and "1+" and symmetrical on ankle jerks.  The 
veteran's "[p]lantars were flexors."  On cerebellar 
coordination, the veteran's heel-to-shin was slightly slower 
on the left.  On gait examination, the veteran got up slowly 
and walked slowly.  Pinprick sensation was diminished on the 
left thigh, anterolateral aspect of the left thigh, and 
anteromedial aspect of the lower left thigh.

The diagnosis was post-traumatic peripheral neuropathy on the 
L2-L3 distribution of the left femoral cutaneous nerve.  The 
examiner noted that the veteran's disabilities were 
moderately severe in nature and were progressive.  It was 
also noted that on use during flare-ups, the disabilities 
would cause pain on movement, weakened movement, and a 
lowered threshold of fatigue.

In an April 2004 VA orthopedic examination report, the 
veteran stated that he had an onset of left knee pain 
approximately 3 to 4 years previously.  He stated that pain 
had become more frequent and was associated with swelling.  
The veteran stated that climbing stairs and prolonged walking 
aggravated the symptoms and bed rest decreased the symptoms.  
He described the pain as sharp and stated that it did not 
affect his activities of daily living.  The veteran stated 
that there was no tingling, numbness, or weakness in his left 
leg.

On physical examination, there was an 8 centimeter (cm.) 
vertical scar on the medial aspect of the left thigh.  There 
was also a 10 cm. "zigzag type" scar on the front of the 
left thigh.  There was no pain with palpation of the scar.  
The veteran's left knee had mild effusion and a full range of 
motion.  McMurray's and Lachman's tests were negative.  Varus 
and valgus testing was negative for instability.  There was 
no crepitus with range of motion.  The veteran's strength was 
full.  Sensation was intact to the lower extremity 
dermatomes.  There was no loss of sensation along the 
surgical sites.  There was some pain with palpation along the 
anterior lateral aspect of the knee.  The veteran's gait was 
slightly antalgic and reflexes were "+2" bilaterally and 
symmetrical.

The impression was gunshot wound to the left thigh with no 
residual sequela and no motor or sensory deficits.  The 
impression also noted left knee pain and stated that x-rays 
had been ordered to assess possible mild osteoarthritis.  The 
results of the x-ray examination showed an unremarkable left 
knee and left femur.

In the transcript of a June 2005 RO hearing, the veteran 
stated that in recent years his left leg had been swelling 
and causing pain.  He stated that the symptoms were not 
constant and would increase after he had been sitting for a 
prolonged period.  The veteran stated that the symptoms 
occurred approximately once every 2 months and would last for 
about a week at a time.  He stated that the symptoms would 
come on and go away gradually.  The veteran stated that when 
his left leg swelled, he experienced pain and difficulty 
moving, particularly when trying to stand up.  He stated that 
during a flare-up, he had difficulty climbing stairs and 
standing up.  The veteran stated that the pain in his left 
thigh was a 3 on a scale from 1 to 10.  He stated that he 
experienced numbness at the same time as the swelling.  The 
veteran reported weakness in his left knee during a flare-up.

In the transcript of a May 2006 hearing before the Board, the 
veteran stated that he experienced swelling and numbness 
after sitting in some positions.  He stated that these 
symptoms would continue for 3 to 5 days and caused difficulty 
sleeping due to pain.  The veteran also stated that during a 
flare-up he could not climb stairs and had difficulty 
standing up from a seated position.  He reported that 
prolonged standing and sitting in a low position aggravated 
his symptoms.  The veteran stated that his scar did not hurt 
when touched, but he did experience pain under the skin in 
the scar area during a flare-up.  He reported that he 
experienced numbness in the area around the scar.

Residual Scars

The Board finds that the veteran's residual scars of a 
gunshot wound to the left thigh are manifested by pain and 
numbness.  Scars that are superficial and painful on 
examination are rated under Diagnostic Code 7804.  However, 
under Diagnostic Code 7804, a 10 percent evaluation is the 
maximum rating available.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Thus, a rating in excess of 10 percent under 
Diagnostic Code 7804 is not available.  Diagnostic Codes 7802 
and 7803 also provide for a maximum rating of 10 percent.  
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2006).  Thus, 
a rating in excess of 10 percent is not available under those 
diagnostic codes.

As for other provisions under the Schedule, the veteran's 
scars do not exceed 12 square inches in area and do not cause 
limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7805 (2006).  Accordingly, evaluations in excess 
of 10 percent are not warranted under these provisions.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for residual scars of a gunshot 
wound to the left thigh, there is no basis for staged ratings 
with respect to this claim.


In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).

Peripheral Neuropathy of the Left Femoral Cutaneous Nerve

The Board finds that the veteran's peripheral neuropathy of 
the left femoral cutaneous nerve is manifested by pain, 
swelling, numbness, and weakened movement.  Disorders of the 
external cutaneous nerve of the thigh are rated under 
Diagnostic Code 8529.  A 10 percent disability rating 
contemplates severe paralysis of the external cutaneous nerve 
of the thigh.  Under Diagnostic Code 8529, a 10 percent 
evaluation is the maximum rating assignable.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8529.  Thus, a rating in excess of 
10 percent under Diagnostic Code 8529 is not available.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

A separate or alternate evaluation is not warranted under 
another diagnostic code, because service connection is only 
in effect for post traumatic peripheral neuropathy on the L2-
L3 distribution of the left cutaneous nerve.  As the 
veteran's service-connected disability is limited to that 
condition, an evaluation under another diagnostic code is not 
warranted.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned 10 percent evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for peripheral neuropathy of the 
left femoral cutaneous nerve, there is no basis for staged 
ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria under 
the Schedule for a rating in excess of 10 percent, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.


ORDER

An initial evaluation in excess of 10 percent for residual 
scars of a gunshot wound to the left thigh is denied.

An initial evaluation in excess of 10 percent for 
post-traumatic peripheral neuropathy of the left femoral 
cutaneous nerve is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


